Exhibit 10.1

 

AMENDMENT NO. 1

TO THE

ECOLAB SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(As Amended and Restated effective as of January 1, 2014)

 

WHEREAS, Ecolab Inc. (the “Company”) has established and currently maintains the
Ecolab Supplemental Executive Retirement Plan (As Amended and Restated effective
as of January 1, 2014) (the “Plan”); and

 

WHEREAS, the Company desires to amend the Plan to cause any Executive
participating in the Plan on January 1, 2015, who has attained age 58 as of
January 1, 2015, terminates employment on or after January 1, 2017, and remains
employed by the Company or a member of the Controlled Group through such date,
to become vested in his or her SERP Benefits as of January 1, 2017.

 

NOW, THEREFORE, pursuant to Section 5.1 of the Ecolab Inc. Administrative
Document for Non-Qualified Benefit Plans (the “Administrative Document”) and
subject to Section 6.1 of the Plan, the Company hereby amends the Plan as set
forth below. Words used herein with initial capital letters that are defined in
the Plan or the Administrative Document are used herein as so defined.

 

Section 5.1 is amended effective May 6, 2015, by adding a new Section 5.1(5) to
read as follows:

 

(5)                                 Accelerated Vesting.  Notwithstanding
Section 5.1(1), but subject to the forfeiture provisions of Section 5.1(2), an
Executive who is participating in the Plan on January 1, 2015, who has attained
age 58 as of January 1, 2015, and terminates employment on or after January 1,
2017, shall become vested in his or her SERP Benefits as of January 1, 2017,
provided he or she remains employed by a member of the Controlled Group through
such date.

 

IN WITNESS WHEREOF, Ecolab, Inc. has executed this Amendment No. 1 this 6th day
of May, 2015.

 

 

ECOLAB INC.

 

 

 

 

 

/s/ Douglas M. Baker, Jr.

 

Douglas M. Baker, Jr.

 

Chief Executive Officer

 

 

 

 

 

 

Attest:

/s/ David F. Duvick

 

 

 

David F. Duvick

 

 

 

Assistant Secretary

 

 

 

--------------------------------------------------------------------------------